 In theMatter ofTHE TEXASCOMPANYandCHEMICALDIVISION,Dis-TRICT50,UNITEDMINE WORKERS OF AMERICACases Nos. 2-R-5521 and 2-R-560-I.-Decided August 3, 1945Messrs. J. A. Radigan, J. R. Walker,andR. J. Gengler,of New YorkCity, for the Company.Messrs. Robert R. FoldandAlfred R. Cherney,of New York City,for the Union.DIr. Isadore Engle,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpoil separate petitions,as amended,duly filedby Chemical Divi-sion, District50, UnitedMineWorkers of America,herein called theUnion,alleging that questions affecting commerce had arisen concern-ing the representation of employeesof TheTexas Company, Albany,New York, herein called the Company, the National Labor RelationsBoard consolidated the cases and provided for an appropriate hearingupon due notice before Richard J. Hickey, Trial Examiner. Saidhearing was held at Albany, New York,on May 28, 1945.The Com-pany and the Union appeared and participated.All parties wereafforded full opportunity to be heard,to examine and cross-examinewitnesses,and to introduce evidence bearing on the issues.The TrialExaminer's rulingsmade atthe hearing are free froin prejudicial errorand are hereby affirmed.All parties were afforded an opportunityto file briefswith the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Texas Company, a Delaware corporation, is a wholly' ownedsubsidiary of The Texas Corporation through which it is affiliated withsome 50 other corporations located in the State of Texas, other Statesof the United States, and in foreign countries, all constituting a world-wide organization for the production, transportation, refining, andmarketing of crude oil and the products thereof, and for incidentalbusinesses.These proceedings are concerned only with the Company's63 N. L.R B, No. 19.-134 THE TEXAS COMPANY135employees at its Albany, New York, bulk plant, where it is engaged inthe distribution of its own finished petroleum products.Approxi-,mately 90 percent of the various petroleum products distributed by theAlbany, New York, bulk plant is shipped to the plant from pointsoutside the State of New York.During the past year the Company'ssales at this operation were in excess of $50,000, of which approximately15 percent represented shipments to places outside the State.We find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDChemical Division,District50,United MineWorkers ofAmerica, isa labor organizationadmitting tomembership employees of the Com-pany.III.THE QUESTIONS CONCERNING REPRESENTATIONThe Company has refused the Union's request for recognition asthe exclusive bargaining representative of its clerical employees andits further request for recognition as collective bargaining representa-tive of its stake-truck operators, tank-truck operators, warehousemen,stationary engineers, and- assistant stationary engineers, until theUnion has been certified by the Board in appropriate units.A statement of a Field Examiner, introduced into evidence at thehearing, indicates that the Union represents a substantial number ofemployees in the units hereinafter found appropriate?We find that questions affecting commerce have arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITSThe Union seeks to establish two separate units to be constituted asfollows : (1) All clerical employees including the chief clerk, therepresentative's clerk, and the clerk for representative, but excludingrepresentatives, salesmen, sales engineers, agents, assistant agents, mo-tor inspectors, executives, State superintendent, and supervisory em-ployees; and (2) all stake-truck operators, tank-truck operators,warehousemen, stationary engineers, and assistant stationary engi-neers, but excluding clerical employees, representatives, sales engi-AThe Field Examiner reported that, in Case No 2-R-5521 involving the proposed truckoperators,warehousemen,and stationary engineers'unit, the Union submitted 18 authoriza-tion cards of which 10 were dated March 1945,and 8 were undated;and that the namesappearing on these cards also appeared on the pay-roll list submitted by the Companycontaining the names of 19 employeesin the alleged appropriate unit.The Field Examinerfurther reported that,in Case No.2-R-5601 involving the proposed clerical unit, the Unionsubmitted 8 authorization cards of which 2 were dated March 1945,and 6 were dated April1945;and that'the names appearing on these cards appeared on the same pay-roll listcontaining the names of 10 employees in the alleged appropriate unit. 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDneers,salesmen, agents, assistant agents, motor inspectors,executives,State superintendent,and all supervisory employees.The Companyagrees that the unit of truck operators,warehousemen,and stationaryengineers is appropriate;and it is in general agreement as to the ap-propriateness of the clerical unit except that it would also excludethe chief clerk,the representative's clerk, and the clerk for repre-sentative, whom the Union would include.The chiefclerk:The Company would exclude the chief clerk fromthe clerical unit on the ground that he is a supervisor.The-chiefclerk works in conjunction with seven clerical employees.He is re-sponsible for making assignments to these employees and also super-vises their work.He has authority,effectively to recommend the hir-ing, discharging,and disciplining of employees under his supervision.We find the chief clerk to be a supervisor within our customarydefinition,and shall exclude him from the clerical unit.The representative'sclerk and the clerk for representative:TheCompany would exclude these employees from the clerical unit on theground that they are confidential employees.The representative'sclerk and the clerk for representative are clerical employees whohave comparable duties.The representative's clerk works under 'thezone manager who has charge of all sales and operations for the Com-pany in 7 bulk plants, including the Albany plant, which comprisehis zone, while the clerk for representative works under the State Man-ager who has charge of approximately 30 bulk plants,including theAlbanyplant, comprising 3 zones in the upper New York area. Aspart of their duties the representative's clerk and the clerk for-repre-sentative type letters, reports,and recommendations,and maintainfiles pertaining to labor relations matters for their respective supe-riors.Neither of them is carried on the Albany bulk plant pay rolland neither does any routine clerical work for the Albany bulk plant.Both work in separate offices apart from the other clerical employees.In view of the foregoing,we are of the opinion that the regular workof these employees enables them to obtain advance knowledge of theCompany'sposition on confidential matters relating to labor rela-tions:We find them to be confidential employees and, as such, shallexclude them from the clerical unit.We find that the following groups of employees,excluding all su-pervisory employees with authority to hire, promote,discharge, dis-cipline, or otherwise effect changes in the status of employees, oreffectively recommend such action,constitute separate units appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act:(1)All clerical employees at the Company's Albany, New York,bulk plant,but excluding representatives,the representative's clerk,the clerk for representative,salesmen, sales engineers,agents, assist- THE TEXAS COMPANY137ant agents,motor inspectors,the chief clerk, executives,and Statesuperintendent, andn(2)All stake-truck operators,tank-truck operators,warehousemen,stationary engineers,and assistant stationary engineers at the Com-pany'sAlbany,New York, bulk plant, but excluding clerical employees,representatives,sales engineers,salesmen, agents,assistant agents,motor inspectors,executive,and the State superintendent.2V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the questions concerning representation whichhave arisen be resolved by elections by secret ballot among the em-ployees in the separate appropriate units who were employed duringthe pay-roll period immediately preceding the date of the Directionof Elections herein, subject to the limitations and additions set forthin the Direction.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it ishereby-DIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The TexasCompany, Albany, New York, elections by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Second Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among theemployees in the units found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the United,States who present themselves in person at the polls, but excludingany who have since quit or beeii discharged for cause, and have notbeen rehired or reinstated prior to the date of the elections, to determinewhether or not they desire to be represented by Chemical Division,District 50, United Mine Workers of America, for the purposes ofcollective bargaining.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Elections.2 SeeMatter of Griffin-aoodnerGrocery Company,62 N. L. R. B. 1140.